LILES, Acting Chief Judge.
Appellant appeals from the order denying his third motion to vacate and set aside sentence pursuant to CrPR 1.850, 33 F.S.A. Appellant was indicted by the grand jury for first degree murder. He was found guilty by the jury and sentenced to life imprisonment. Since that time he has filed three motions to vacate and set aside judgment under Rule 1.850, each of which was denied by the trial court. One of the orders denying his motion to vacate and set aside judgment and sentence has previously been appealed and affirmed by this court, 216 So.2d 522, thus making this the third Rule 1 motion and the second appeal to this court.
After a thorough study of the record it appears that the same facts alleged by petitioner have previously been ruled upon three times by the trial court. We know of no way to prevent appellant from continuing to file Rule 1 motions since he has the rest of his natural life in Raiford to do so. However, we hope that he feels as we do that he has had his day in court, has received a fair trial, and has had his motions to dismiss and vacate impartially reviewed. It is hoped that he will not see fit to continue filing these motions for the rest of his life.
The order denying appellant relief is hereby affirmed.
PIERCE and MANN, JJ., concur.